Judgment reversed and case remitted to the Appellate Division for such further proceedings, with respect to the sentence, as the Appellate Division may in its discretion take. Wo hold *916that section 543 of the Code of Criminal Procedure and section 2188 of the Penal Law, read together, empower the Appellate Division op,appeal to suspend execution of a criminal sentence whether or not the original 'Sentence had a minimum term and whether or not imprisonment has commenced (see People v. Zuckerman, 5 N Y 2d 401, 404).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.